STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 13, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
COLUMBIA STACY,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0481	 (BOR Appeal No. 2046474)
                   (Claim No. 2009093145)

WAYNE COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Columbia Stacy, by John C. Blair, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. The Wayne County Board of
Education, by Steven K. Wellman, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated March 22, 2012, in
which the Board affirmed a September 23, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 11, 2010,
decision granting Ms. Stacy a 3% permanent partial disability award related to her right side
carpal tunnel syndrome. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Stacy worked as a cook for the Wayne County Board of Education. On May 28,
2009, Ms. Stacy filed an application for workers’ compensation benefits stating that she had
developed right side carpal tunnel syndrome as a result of the continual and repetitive use of her
hand at work. Dr. Bolano then performed carpal tunnel syndrome release surgery on Ms. Stacy
and his post-operative report indicated that she had healed well following the procedure. Ms.
Stacy returned to work soon after the procedure. Ms. Stacy’s claim was approved by the claims
administrator. She was then evaluated by Dr. Nadar who found that she had 5% upper extremity
                                                1
impairment under the American Medical Association’s Guides to the Evaluation of Permanent
Impairment (4th ed. 1993) which translated into 3% whole person impairment. On June 11,
2010, the claims administrator granted Ms. Stacy a 3% permanent partial disability award based
on Dr. Nadar’s report. Following this award, Dr. Poletajev evaluated Ms. Stacy and found that
she had 10% whole person impairment under the American Medical Association’s Guides,
which he reduced to a 6% whole person impairment rating under West Virginia Code of State
Rules § 85-20-64.5 (2006). Ms. Stacy was then evaluated by Dr. Mukkamala who found that Ms.
Stacy had normal range of motion in her wrists. Dr. Mukkamala found that Ms. Stacy had 2%
whole person impairment under the American Medical Association’s Guides relating to her right
carpal tunnel syndrome. On September 23, 2011, the Office of Judges affirmed the claims
administrator’s decision. The Board of Review then affirmed the Order of the Office of Judges
on March 22, 2012, leading Ms. Stacy to appeal.

         The Office of Judges concluded that Ms. Stacy had 3% whole person impairment for her
right carpal tunnel syndrome and affirmed the claims administrator’s grant of a 3% permanent
partial disability award. In making this determination the Office of Judges considered the report
of Dr. Poletajev but found that it was unpersuasive. The Office of Judges noted that Dr. Poletajev
based his recommendation on his finding that Ms. Stacy experienced moderate to severe
restrictions in numerous categories of daily living. The Office of Judges found that it was
impossible to reconcile Dr. Poletajev’s findings with the fact that Ms. Stacy was able to continue
working. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Stacy has not demonstrated that she is entitled to a greater than 3% permanent
partial disability award relating to her right carpal tunnel syndrome. The report of Dr. Poletajev
is the only evidence in the record that weighs in favor of a greater award. But the Office of
Judges determined that his report was not persuasive and pointed to specific inconsistencies
which justified this determination. The Office of Judges was within its discretion in not relying
on Dr. Poletajev’s report and its findings are consistent with the record as a whole.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: December 13, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                2